Title: To James Madison from George Graham, 30 August 1815
From: Graham, George
To: Madison, James


                    
                        
                            Dear Sir
                        
                        August 30th. 1815
                    
                    The Foreign Packet directed to Mr. Crawford & returned by you, was forwarded by the mail of that day to Richmond, with directions to the Post Master there to forward it to “Lexington, Georgia” should Mr. Crawford have passed thro’ Richmond.
                    Dr. Ker’s Letter has been answer’d, and a thousand dollars out of the Contingent fund forwarded to him; the appropriation for the Hospital

Depart. is expended. A complimentary Letter was written to his son by Mr. Dallas; you were of opinion that the Brevet commission could not issue, on the recommendation of Genl. Jackson as his appointment had not been sanctioned by the secretary of war, previous to the military peace establishment.
                    Governor Cass was authorized by Mr. Dallas to draw upon this Department for only fifteen hundred dollars, to be applied to the releif of the distressed inhabitants of the Michigan territory, & which sum he had expended; in consequence of your memorandum he has been authorized to extend the releif, but in doing so, to adhere to the strictest economy.
                    The Letter from the Commissioners was referred to the Commissioner of the General Land office, for information as to the boundary line of the Cherokees, but he could give none, of which the Commissioners were advised; their draft for two thousand dollars has been accepted. With sincere regard yr. obt. Sert
                    
                        
                            Geo: Graham
                        
                    
                